IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE              FILED
                           AUGUST 1997 SESSION
                                                       September 4, 1997

                                                       Cecil Crowson, Jr.
                                                        Appellate C ourt Clerk
STATE OF TENNESSEE,           *    C.C.A. # 03C01-9610-CC-00382

      Appellee,               *    BLOUNT COUNTY

VS.                           *    Hon. D. Kelly Thomas, Jr., Judge

STEVEN L. RAUHUFF,            *    (Probation Revocation)

      Appellant.              *




For Appellant:                     For Appellee:

Mack Garner                        Charles W. Burson
District Public Defender           Attorney General & Reporter
419 High Street
Maryville, TN 37801                Peter M. Coughlan
                                   Assistant Attorney General
                                   450 James Robertson Parkway
                                   Nashville, TN 37243-0493

                                   Philip Morton
                                   Assistant District Attorney General
                                   363 Court Street
                                   Maryville, TN 37804




OPINION FILED:__________________




AFFIRMED--RULE 20 ORDER



PER CURIAM
                                        OPINION

               The defendant, Steve Rauhuff, appeals as of right the

judgment of the Blount County Circuit Court revoking his probation. Declared

a habitual motor vehicle offender, the defendant was convicted of violations

of the order in 1992 and 1993 and served a portion of both sentences in

custody. In 1994, the defendant was again convicted of violating the order

and sentenced to full probation1. He filed this appeal. While released on

probation in this case, the defendant was charged with a fourth violation of

the habitual motor vehicle offender order and with resisting arrest.

Thereafter, the trial court revoked probation.



               When a probation revocation is challenged, the appellate courts

have a limited scope of review. If the trial judge finds by a preponderance of

the evidence "that the defendant has violated the conditions of his probation,"

probation may be revoked. Tenn. Code Ann. § 40-35-311(d). This decision

to revoke a suspended sentence rests in the sound discretion of the trial

court. The Sentencing Commission Comments to Section 40-35-310 provide

that "[u]pon revocation, the original sentence imposed can be placed into

effect." The determination by the trial court, if conscientiously made, is

entitled to an affirmance; the record must merely demonstrate that there is

substantial evidence to support its conclusions. State v. Delp, 614 S.W.2d

395, 398 (Tenn. Crim. App. 1980); see also State v. Williamson, 619 S.W.2d

145, 147 (Tenn. Crim. App. 1981). On appeal, the findings of the trial court

are entitled to the weight of a jury verdict, and the appellant has the burden to

demonstrate that the record contains no substantial evidence to support the


       1
        The record indicates that the defendant was given full probation because his sentence was
consecutive to a second, unrelated sente nce served in custo dy.

                                             2
finding of the trial court that a violation of the conditions of probation has

occurred. State v. Wall, 909 S.W.2d 8,9-10 (Tenn. Crim. App. 1994); State v.

Harkins, 811 S.W.2d 79, 82 (Tenn. 1991). Upon a violation of the terms of

probation, "the trial judge shall have the right by order duly entered upon the

minutes of [the] court, to revoke the probation and suspension of sentence

and cause the defendant to commence the execution of the judgment as

originally entered, or otherwise in accordance with § 40-35-310 ...." Tenn.

Code Ann. § 40-35-311(d).



              In our view, the trial court did not abuse its discretion when it

revoked the appellant's probation and ordered his incarceration. The record

supports the trial court's findings that the defendant had not complied with the

terms of his probation by (1) failing to pay fees when employed; (2) failing to

pay court costs when employed; (3) failing to attend required AA meetings;

and (4) failing to perform his required community service. The trial court did

not consider the defendant's pending charges as a basis for the revocation.



              Accordingly, the judgment of the trial court is affirmed pursuant

to Rule 20 of the Tennessee Court of Criminal Appeals.




                                    PER CURIAM




                                         3